Citation Nr: 1119201	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-43 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to May 2003.  He also had verified active duty for training (ACDUTRA) from August 2001 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Lincoln, Nebraska.  The Veteran requested a hearing before a member of the Board on his November 2009 substantive appeal, but withdrew such request by correspondence received in March 2011.  


FINDING OF FACT

The competent and probative evidence is, at the very least, in relative equipoise as to whether the Veteran's current tinnitus is due to service-related acoustic trauma.


CONCLUSION OF LAW

Tinnitus was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  




Legal Criteria and Analysis

The Veteran contends that he is entitled to service-connected compensation benefits for tinnitus.  He indicated on his initial claim for compensation that such disorder had its onset during service, and at the January 2009 VA examination he reported that he experienced ringing in his ears every time he fired a weapon regardless of hearing protection.  According to the Veteran, his tinnitus became bothersome in 2004 when he began to notice it as he tried to fall asleep at night.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  

Also relevant to this appeal, active military, naval, or air service includes any active duty for training (ACDUTRA) during which the individual concerned was disabled or died from injury or disease incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(22) (West 2002); 38 C.F.R. §§ 3.6(a) and (c) (2010).  

Initially, the Board observes that it has no reason to doubt the credibility of the Veteran's lay assertions of service-related noise exposure associated with weapons fire, demolitions, and grenade explosions.  See 38 U.S.C.A. § 1154(a) (West 2002) (stating that due consideration must be given to the places, types, and circumstances of a veteran's service); see also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (explaining that it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  Service records reflect that the Veteran completed basic training as well as ten weeks of advanced training in ammunitions.  Personnel documents also indicate that his military occupational specialty (MOS) was ammunitions specialist during his three-month period of active duty in 2003.  

As noted above, the Veteran contends that he first noticed ringing in his ears during service, and more specifically, whenever he fired a weapon.  A review of his May 2003 release from active duty examination report, however, contains no reference to any hearing problems, including ringing in the ears.  Rather, the only health problems mentioned by the Veteran were a knee injury and a laceration injury of the finger.  The first contemporaneous evidence of record regarding tinnitus is, in fact, the Veteran's aforementioned December 2008 claim for compensation.  

Tinnitus (or ringing in the ears), however, is a condition that is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the Veteran's lay statements, if found to be credible, are competent and sufficient to establish a diagnosis during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, there is nothing of record which corroborates the Veteran's lay account of ringing in his ears during service.  But see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (holding that the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  Yet, the Veteran has been consistent in his account of what happened to him in service throughout this appeal.  Moreover, there is nothing that serves to cast doubt on the credibility of the history provided by the Veteran.  As such, the Board finds the Veteran's lay statements regarding experiencing ringing in his ears (later diagnosed as tinnitus) during service to be both competent and credible.  See Hayes, 5 Vet. App. at 69-70.  

Although the Board finds that the Veteran experienced tinnitus during his periods of ACDUTRA and active duty service, its inquiry does not end here.  In this regard, the Veteran, by his own account, did not report continued symptomatology of ringing in his ears following its initial manifestation during service.  Rather, as previously discussed, he indicated that he did not really notice his tinnitus as being chronic until 2004, approximately one year after his release from active duty service.  Thus, it would appear that service connection may not be warranted on the basis of continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  However, as explained in more detail below, the evidence is, at the very least, in relative equipoise as to whether the Veteran's tinnitus has been chronic since at least 2003 despite no lay evidence of symptomatology.  Therefore, service connection is warranted for this claim.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010) (stating that any reasonable doubt as to an issue material to a determination will be resolved in favor of the claimant).  

The Veteran was examined by the VA in January 2009 in conjunction with this claim and it was the examining audiologist's opinion that the Veteran's tinnitus is "less likely as not" the result of military noise exposure.  Such opinion was based solely on the fact that the Veteran did not demonstrate hearing loss consistent with noise exposure during service.  The audiologist noted that there is a high correlation between hearing loss, tinnitus, and noise exposure, and the presence of a ratable hearing loss consistent with noise exposure is a "strong indicator" that any reported tinnitus is also from such noise.  While relevant to the current appeal, the Board observes that the audiologist did not indicate that there is an absolute correlation between hearing loss, tinnitus, and noise exposure.  Thus, the absence of hearing loss during and since service does not foreclose the possibility of relationship between the tinnitus experienced by the Veteran during service following loud noise exposure and his current tinnitus.  

Following the January 2009 VA examination, the Veteran's claims file was sent to a physician for a follow-up opinion regarding the etiology of his tinnitus.  Ultimately, the reviewing physician determined that he was unable to provide a definitive opinion that the Veteran's tinnitus was due to in-service noise exposure experienced during his period of active duty in 2003 because one would have expected that tinnitus would have become chronic earlier than 2004.  However, pertinent to the Board's determination, the physician also noted that the Veteran did not experience any significant noise exposure between 2003 and 2004 and that he could not exclude the possibility that the Veteran did, in fact, have tinnitus between 2003 and 2004, but that it was just not noticeable.  

As discussed above, there is competent and credible evidence that the Veteran experienced ringing in his ears during his period of active duty service, competent and credible evidence that he began to notice chronic ringing in his ears within approximately one year of separation from active duty service, and no evidence of an intercurrent injury to his ears between 2003 and 2004 (i.e., nonservice-related acoustic trauma).  When such evidence is considered in conjunction with the July 2009 statement of the VA physician that it is possible for tinnitus to be present but not noticeable, the Board is of the opinion that the evidence is at the very least in relative equipoise (i.e., approximate balance between negative and positive evidence) as to whether the Veteran's tinnitus, first experienced during his periods of ACDUTRA and active duty, in fact, became chronic during the latter period of service.  The Board will resolve this issue in the Veteran's favor and conclude that service connection is warranted for tinnitus as it is shown to have manifested during service and the evidence supports a finding of chronicity since service.  See 38 C.F.R. § 3.303(b).  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


